Citation Nr: 1448173	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2013, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied service connection for PTSD because the evidence of record failed to show a confirmed diagnosis of PTSD.  

2.  Evidence received since the February 2006 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The most probative evidence of record demonstrates that the Veteran does not have a valid diagnosis of PTSD based upon a verified stressor that meets the criteria of the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3.  The criteria necessary to establish service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014);
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  As the issue of whether new and material evidence has been received has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.

VA satisfied the notification requirements of the VCAA by means of a letter dated December 2010, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  This letter notified the Veteran of the criteria pertaining to what constitutes new and material evidence, as well as the specific reason(s) for the previous denial.  The letter also satisfied Dingess/Hartman by informing him of how VA determines the disability rating and effective date elements of a claim.  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examination reports dated October 2010 and July 2011.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the VA examinations reveal that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and provided well-rationed bases for their opinions.  Accordingly, the Board concludes that the reports are adequate upon which to base decisions in this case because they are factually informed, medically competent and responsive to the issues.

Moreover, as noted above, the Veteran was afforded a Board hearing in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focus on the evidence and elements necessary to substantiate the claims.  As such, the Board finds that the AVLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

New and material evidence

The record reflects that the last final decision regarding the claim of entitlement to service connection for PTSD was in February 2006.  In that decision, it was determined that there was no evidence that the Veteran had received a diagnosis of PTSD during service, or that he had been diagnosed with PTSD at any time during the course of the appeal.  At the time of the denial, VA considered the Veteran's available service treatment and personnel records, which were negative for any evidence of a psychiatric disorder, to include PTSD, during service; VA treatment notes, which were negative for a diagnosis of PTSD; and a VA examination dated May 2005, which was also negative for a PTSD diagnosis.  VA also considered the Veteran's personal statements in support of his claim.  Accordingly, the RO decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  As such, the issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.   Id. at 121.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.

Review of the evidence associated with the claims folder since the previous denial includes two VA mental health examinations, updated VA treatment reports, private treatment/assessment reports, and the transcript of the Veteran's testimony during the March 2013 Board video conference hearing.  The Board concludes that this evidence constitutes new and material evidence that satisfies the low threshold requirement to reopen the previously disallowed claim.  As such, the Veteran's claim is reopened.



Analysis
 
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

The Federal Circuit has held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.
The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response, but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, supra.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.
Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were amended, however, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.
For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2014).

In this case, the Veteran claims that his stressors involved seeing the dead bodies of enemy soldiers in Vietnam, as well as fear of enemy rockets.  His service personnel records show that he served within the Republic of Vietnam during the Vietnam Era.  As his DD 214 shows that he was awarded the Combat Action Ribbon, which shows that he actively participated in ground or surface combat, the Board accepts this as conclusive evidence of the claimed in-service stressor. 

With respect to the first, or "current disability" requirement, the Court has recognized that, "[i]n the absence of proof of a present disability, there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this regard, the Board notes that the Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of PTSD.  Post-service treatment records show that the Veteran did not seek or receive treatment for a psychiatric disorder until March 2005, when his primary care physician requested a differential diagnosis of possible depression, mania and PTSD.  However, the Veteran apparently declined to participate in any mental health treatment.  During his May 2005 PTSD examination, he did not meet the criteria for a diagnosis of PTSD according to the DSM-IV.  

During his October 2010 VA examination, the Veteran was found to have an Axis I diagnosis of schizophrenia, paranoid type, which the examiner found could not be shown to be at least as likely as not related to military service; the criteria for a diagnosis of PTSD were not met.  During his July 2011 VA examination, the examiner again diagnosed schizophrenia, paranoid type, which he could not relate to the Veteran's active duty service.  He also concluded that the Veteran did not have PTSD.   

Based on a review of the complete evidence of record, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for PTSD.  Although the Veteran meets the requirement for credible supporting evidence that the claimed in-service stressor occurred, as noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

In addition to the medical evidence of record, as noted above, the Board has also considered the Veteran's lay statements and testimony during his Board hearing.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to diagnose a complex psychiatric disorder like PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As such, his statements in that regard are not competent.  This case squarely turns on whether the Veteran has the disability at issue, which is a medical determination.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for PTSD.  Although the Board has considered the applicability of the "benefit-of-the-doubt" rule, as there is not an approximate balance of evidence, that rule is not applicable.  See 38  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence has been presented to reopen a claim of service connection for PTSD. 

Entitlement to service connection for PTSD is denied.


REMAND

During his March 2013 hearing before the Board, the Veteran claimed that he has had schizophrenia since prior to service, and that his condition was aggravated during service.

As discussed above, although the VA examiners who performed the mental health examinations in June 2010 and July 2011 diagnosed the Veteran with schizophrenia, paranoid type, finding that the condition was not caused by service, they did not render an opinion as to whether the condition was aggravated by service.  As such, remand is necessary to obtain an addendum opinion or afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report to the examiner who performed the July 2011 PTSD examination (only if feasible) to allow the examiner to review the claims file and offer an addendum opinion regarding the Veteran's schizophrenia, paranoid type, disorder.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

(a)  Whether it is clear and unmistakable that the Veteran entered service with a preexisting diagnosis of a mental health disorder, to include schizophrenia.  If so, is it clear and unmistakable that such disorder did not increase in severity during service?

(b)  If it is determined that the Veteran did not enter service with a preexisting mental health disorder, to include schizophrenia, is it at least as likely as not that any current mental health disorder is related to some aspect of service, to include the Veteran's so-called "markers" (to include diagnoses of a personality disorder) which he claims demonstrates that he had schizophrenia at that time.  

If the examiner who performed the July 2011 examination is unavailable, schedule the Veteran for another examination with an appropriate clinician to obtain an opinion as to the questions posed above.  The complete claims folder, including the previous VA examinations, and a copy of this REMAND, should be provided to the examiner and the examiner should be asked to specifically note that the claims folder and the VA electronic record have been reviewed.  The examiner should elicit from the Veteran a thorough history of his claimed disorder and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in his or her opinion.  All opinions must be accompanied by a complete rationale.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated, in which case, the examiner must provide a thorough explanation for his or her conclusion.  

2.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


